Letter of Intent

Between


GENEVA GOLD CORP. ("Optionee")


1005 Terminal Way, Suite 110
Reno, Nevada 89502
Telephone: 775-348-9930





And



ST. ELIAS MINES LTD. ("Optionor")


Suite 314 - 800 West Pender Street
Vancouver, BC V6C 2V6
Telephone: 604-669-4677





Option to acquire a 66 % interest in certain Assets of the Optionor.

          St. Elias Mines, Ltd., and its associates or affiliates (collectively,
the "Optionor") own or have an option to acquire various mining leases in Peru
and, in particular, however, without limitation, being comprised of the
Optionor's current option on in the Vilcoro Gold Property project, comprised of
approximately 600 hectares acres, located in Peru.

          The purpose of this letter is to summarize the mutual intentions and
understandings of the Optionor and Geneva Gold Corp. ( the "Optionee")
regarding, among other things, the proposed granting by the Optionor to the
Optionee of an option to acquire not less than an undivided 66% legal,
beneficial and registerable interest in and to the Assets herein (the "Option").
This letter is a "Letter of Intent" which summarizes the basis upon which the
parties are prepared to negotiate with a view to entering into a binding Option
or other form of agreement.

          It is acknowledged that the Optionee has been provided with certain
information which describes the business, assets, financial and operating
history and condition and prospects of the Optionor and its Assets (such
information is herein referred to, collectively, as the "Disclosure
Information"). The transaction summarized in this letter assumes that the
Disclosure Information is accurate and complete in all material respects and
that the Optionee is relying on such Disclosure Information as a condition of
its providing and entering into this letter with the Optionor with respect to
its proposed Option.

1.          Summary of the Option and transaction



1.1       Option: In order to keep the right and Option granted to the Optionee
in respect of the Assets in good standing and in force and effect during the
Option period hereof (the "Option Period"); the Option Period commencing on the
acceptance date of this letter by the Optionor (the "Acceptance Date") and
terminating on the date which 36 months from the Effective Date hereof (as
hereinafter defined and determined); the Optionee shall be obligated to provide
the following cash payments to the Optionor (each being an "Option Cash
Payment"), to provide the following common share issuances from treasury to the
Optionor (each being an "Option Share Issuance") and to provide exploration
expenditures (each being an "Option Exploration Expenditures" and/or
arrangements in respect of the Optionor (being the "Operator") in the following
manner prior to and at the end of the Option Period in this instance as follows:



--------------------------------------------------------------------------------



- 2 -



(a)       Option Cash Payments: pay to the order and direction of the Optionor
the following Option Cash Payments in the aggregate of U.S. $350,000.00 during
the Option Period in the following manner:



(i)       an initial Option Cash Payment of U.S. $50,000.00 due within five
business days from the execution of the Formal Agreement (as hereinafter defined
and determined) setting out in detail the terms and conditions of the Option
arising herefrom (the "Effective Date");



(ii)      the second Option Cash Payment of U.S. $100,000.00 to be paid on or
before the twelve (12) month anniversary of the signing of the Formal Agreement;
and



(iii)     the third Option Cash Payment of U.S. $200,000.00 to be paid on or
before the twenty-forth (24) month anniversary of the signing of the Formal
Agreement.



(b)       Option Share Issuances: issue to the order and direction of the
Optionor an aggregate of 50,000 common shares in the share capital of the
Optionee (each a "Share"), to be issued on or before the twelve (12) month
anniversary of the signing of the Formal Agreement.



(c)       Option Exploration Expenditures: to be incurred by the Optionee under
the order and direction of the Optionor (as "Operator") the following incurred
costs in the aggregate of U.S. $2,500,000.00 during the Option Period in the
following manner:



(i)       an initial Option Exploration Expenditure of U.S. $500,000.00 to be
incurred on or before the twelve (12) month anniversary of the signing of the
Formal Agreement;



(ii)      the second Option Exploration Expenditure of U.S. $750,000.00 to be
incurred on or before the twenty-forth (24) month anniversary of the signing of
the Formal Agreement; and



(iii)     the third Option Exploration Expenditure of U.S. $1,250,000.00 to be
paid on or before the thirty-sixth (36) month anniversary of the signing of the
Formal Agreement;



(iv)      Provided all costs and expenditures as set forth in this Section 1.1
(c) are subject to review and approval by the Optionee; and provided further
that the Optionor shall complete a bankable feasibility study on or before the
thirty-sixty (36) month anniversary of the signing of the Formal Agreement.



--------------------------------------------------------------------------------



- 3 -



(d)       Operator Arrangements: It is understood that St. Elias Mines, Ltd.,
will be the Operator of the above mentioned property and will receive an 8%
operator fee on all exploration expenditures as defined within this Letter of
Intent.



(e)       Once the Optionee has exercised the Option, the Optionee agrees to pay
100% of all ongoing Asset exploration, development and production costs
(collectively, the "Production Costs") until commercial production is first
reached from any of the Assets; and



(f)       The Optionee has the right to receive 100% of any cash flow from
commercial production from any of the Assets until such time as it has recouped
its entire Production Costs at which time cash flow will be allocated as 66% to
Optionee and 34% to the Optionor in accordance with their carried interests
hereunder.

2.          Due diligence investigations

2.1       From the Acceptance Date hereof and for a period of 60 calendar days
from the Acceptance Date (such period in time being the "Optionee's Due
Diligence Period" herein) the Optionee may conduct any and all due diligence
investigations in respect of the Optionor and its Assets as the Optionee may
consider necessary, in its sole and absolute decision, from time to time, in
order to determine whether it is advisable to enter into a definitive Agreement
(as hereinafter defined an determined) setting out in detail the terms and
conditions of the Option arising herefrom. For purposes of such investigations
the Optionor will give to the Optionee and its agents and representatives as
soon as reasonably practicable after the Acceptance Date hereof full access to
its Assets and all books, records, financial and operating data and other
information concerning the Assets as the Optionee and its agents and
representatives may reasonably request. If, at any time during the Optionee's
Due Diligence Period, the Optionee determines that it is not satisfied, in its
sole and absolute discretion, with the results of such investigations, it may
elect not to proceed with the transactions contemplated hereby. In such instance
the Optionee will notify the Optionor of such fact and thereupon this letter
will terminate and the parties hereto will have no further obligations hereunder
except the obligations set forth in section 4 below.

3.          Negotiation and execution of definitive Agreement

3.1      While the Optionee is conducting the due diligence investigations
described in section 2 above the Optionor and the Optionee will negotiate in
good faith to complete and execute a definitive agreement and related
documentation (collectively, the "Formal Agreement") setting out in detail the
terms and conditions of the Option arising herefrom; such definitive Formal
Agreement to be entered into on or before the final day of the Optionee's Due
Diligence Period herein. The Agreement will incorporate the terms and conditions
set out in this letter together with all other reasonable terms and conditions
as the parties or their legal advisors consider necessary or desirable,
including standard representations, warranties and covenants, indemnities from
the parties relating to such representations, warrants and covenants, and
conditions to closing. In particular, and without limiting the generality of the
foregoing, the parties shall structure the Option and negotiate the definitive
Formal Agreement in a manner which is tax advantageous to each of the parties
hereto. If each of the Optionor and the Optionee are satisfied with the results
of their due diligence investigations, it is intended that negotiations of the
terms of the Agreement and execution of the Agreement will be effective on the
Effective Date hereof; provided, however, that it is hereby acknowledged that
the Agreement may be subject to the prior acceptance of the respective
shareholders of parties hereto and such regulatory authorities as may have
jurisdiction over the affairs of the parties hereto.



--------------------------------------------------------------------------------



- 4 -

 

4.          Transaction costs

4.1       Each of the parties will be responsible for all costs (including, but
not limited to, legal fees and expenses) incurred by it in connection with the
transactions contemplated hereby. The obligations of the parties under this
section 4 will survive the termination of this letter.

5.          Confidentiality agreements

5.1       As soon as reasonably practicable after the Acceptance Date and prior
to the end of the Optionee's Due Diligence Period the Optionor and the Optionee
will use their best efforts to prevent public disclosure or knowledge of the
transaction contemplated hereby, without the prior approval of the other, and
will maintain the confidentiality of the negotiations regarding such
transaction. The foregoing will not restrict or otherwise affect the right of
any such party to make or permit any disclosure:

(a)       which, in its opinion, is reasonably necessary or desirable for it to
carry out and give full effect to the terms, provisions and intent hereof and
the transaction contemplated hereby;

(b)       to consultants, legal advisors, financial institutions, business
associates and others provided such disclosure is not intended for broad
dissemination to the public;

(c)       in the case of the Optionee, which the legal advisors for the Optionee
advise is required or advisable to ensure compliance with applicable securities
laws and regulations; or

(d)       as may be required by law.

6.          Exclusive dealing

6.1       As an inducement to the Optionee to proceed with the due diligence
investigations described in section 2 above and to proceed with the preparation
of the Agreement, the Optionor hereby agrees with the Optionee to deal
exclusively and in confidence with the Optionee in respect of the matters set
out herein and to take no action, directly or indirectly, which would impair the
ability of the Optionor to complete the transactions contemplated hereby and,
without limitation, hereby agrees and undertakes that, unless consented to in
writing by the Optionee, it will not at any time prior to the earlier of the end
of the Optionee's Due Diligence Period or the termination of the Option, if
applicable, enter into, negotiate, solicit or knowingly encourage or participate
in, any negotiations or discussions relating to any disposition of all or any
interest in and to any of its Assets.



--------------------------------------------------------------------------------



- 5 -

 

7.          Assignment

7.1       Notwithstanding anything else contained herein, it is acknowledged
that the Optionee may assign its rights and obligations herein with respect to
the Option or any portion thereof to any other entity, by way of any arrangement
including, without limitation, an additional option or joint venture in respect
of the development of the Assets, and in such instance the Agreement
contemplated by section 3 herein would be negotiated and entered into between
the Optionee and such entity.

Signed this 22nd day of January, 2007 in the City of Vancouver, British Columbia
Canada.

GENEVA GOLD CORP. "Optionee"

          "Marcus Johnson"
Per:                                                         
          Name: Marcus Johnson
          Title: President

 

ST. ELIAS MINES, LTD. "Optionor"

          "Lori McClenahan"
Per:                                                         
          Name: Lori McClenahan
          Title: President

